To compel respondent to levy a tax for the payment of certain bonds issued by School District No. 1, prior to the formation of the township of Adams out of territory formerly within School District No. 1.
Denied October 12, 1869.
Held, that the creation and organization of a new township-severs its territory from the school district within which it was formerly embraced, and there is no general provision of law which charges the property within the new township with the obligation to pay any debts created for school purposes which existed at the time of the creation of the new township.